Title: To George Washington from Brigadier General Nathanael Greene, 11 August 1776
From: Greene, Nathanael
To: Washington, George



Dear General
Camp on Long Island Augt 11 1776

There is no proper Establishment for the Supplying the Regimental Hospital with proper Utensils for the Sick. They suffer therefore for want of proper Accomodation. There is repeated complaints upon this head. The Regimental Hospitals are and ever will be renderd useless nay grieveous unless there is some proper fund to provide the necessary Conveniencies. The General Hospital cannot receive all the sick—and those that are in the Regimental Hospitals are in a suffering condition. If this Evil continues it must greatly injure the service as it will greatly despirit the Well, to see the Sick suffer and prevent their engageing again upon any conditions what ever. Great humanity should be exercisd towards those indisposd. Kindness on one hand leaves a favorable and lasting impression, Neglect and suffering on the other is never forgotten.

I am sensible there has formerly been great abuses in the Regimental Hospitals—but I am in hopes in general, Men of better principles are elected to those places—and that the same Evils will not happen again. But the Continent had better suffer a little extraordinary expence than the sick should be left to suffer for want of those conveniencies that may be easily provided.
I would beg leave to propose that the Colonels of Regiments be allowed to draw Monies to provide the Regimental Hospitals with proper Utensils, An Account of the disbursements Weekly or monthly to be renderd, this will prevent abuse, and remidy the Evil.
Something is necessary to be done spedily as many sick are in a suffering condition.
N.B. The General Hospital is well provided with every thing and the Sick very comfortable. I wish it was extensive enough to receive the whole, but it is not. I am your Excellencies most Obedt Servt

Nath. Greene

